Title: To Benjamin Franklin from Franz Anton Mesmer, [before 1 November 1779]
From: Mesmer, Franz Anton
To: Franklin, Benjamin


Excellence
[before November 1, 1779]
J’aurai l’honneur de vous recevoir avec le plus grand Empressement ainsi que Madame de Brillon, le jour que vous indiqués. Je Regretterai de ne pouvoir donner à cette dame toute la Satisfaction qu’elle desire, mon harmonica n’étant point monté et ne pouvant l’être d’ici à ce têms.
Je Serai flatté si je peux vous mettre à même de reconnoitre la Réalité et l’utilité de ma decouverte et vous donner des preuves du profond Respect avec lequel je Suis, de Votre Excellence, Le très humble et très obèissant Serviteur	
Mesmer
M. franklin
